DETAILED ACTION
Claims 1-2, 4-9, and 11-12 are pending.
Claims 1-2 and 11-12 have been examined.
Claims 4-9 are withdrawn from further consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The examiner reiterates that, while there are no prior art rejections made for claim 1, the non-elected inventions are not yet rejoined because there are 112 issues with claim 1 that, when addressed, may result in a prior art rejection.

Non-Compliance
Claims 4-9 are withdrawn.  Applicant is using “Currently Amended” status identifiers for these claims, which is not in compliance with 37 CFR 1.121.  To avoid issuance of a notice of non-compliance in the future, please ensure proper status identifiers are used.

Examiner Note
Up to this point, the examiner has been examining claims 4-9 for formalities, 112 issues, and any other non-prior art related issues, despite these claims not yet being rejoined, to try to expedite prosecution once claim 1 becomes allowable.  Unfortunately, due to complexity and the number of ongoing and new issues in this application, as well as time constraints, the examiner can no longer continue to examine these claims.  As such, they will only be rejoined and examined when claim 1 is fully allowable.  This will necessitate further consideration at the time of any rejoinder.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The marked-up disclosure submitted on June 29, 2022, is objected to because of the following informalities:
All amendments made on December 11, 2020, and May 25, 2021, do not appear in the substitute specification.  Please redo these amendments as appropriate.
In paragraph [0003], “instructions on programs” is grammatically incorrect and must be reworded.
In paragraph [0006], “in an out-of-order” is grammatically incorrect and must be reworded.
In paragraph [0043], last line, replace “D CACHE” with --D_CACHE-- to match FIG.1.
In paragraph [0074], “in an in-order” is grammatically incorrect and must be reworded.
In paragraph [0099], applicant refers to D_RAM where FIG.5 shows DRAM.  Please correct the inconsistency.
In paragraph [0110], it is not understood what is meant by “the branch instruction JMP1 C, which is the branch instruction that is not related to the memory access instruction”.  Please amend to clarify.  Further, this is objected to under 35 USC 132(a) for introducing new matter.  What is the memory access instruction?  There are two memory access instructions in FIGs.9-10, and both A LOAD1 and B LOAD2 could be said to be related as they are in the same sequence of instructions that the branch is trying to order.
In paragraph [0113], why is entry 6 described as being set?  If RSA6_older_RSA0 is set, this indicates that A LOAD1 is older than B LOAD2.  However, from the Example_1 code, B LOAD2 is older than A LOAD1.
In paragraphs [0140] and [0150],  it appears “in” should be removed from before “out of order”.
In paragraphs [0140], [0143]-[0145], and [0153], replace instances of “BBM” with --MBM--.  Why did applicant change to BBM?
Appropriate correction is required.
A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because there have been (and will be) numerous amendments, some of which to correct previous amendments, and this may cause confusion at printing of a patent, should this application issue.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.

Drawings
Replacement FIGs.9-10 submitted on June 29, 2022, are objected to because of the following minor informalities:
In FIGs.9-10, the examiner does not understand why the Older_flg associated with entry RSA6 is set.  From the code sequence at the lower right, A LOAD1 is younger than, i.e., appears after, B LOAD2.  Therefore, why is A LOAD1 indicated as older than B LOAD2 with the Older_flg?
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Please ensure any replacement is in only black and white to avoid pixelation and further objection. The figure or figure number of an amended drawing should not be labeled as “amended.”  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Objections
The examiner notes that the claims are difficult to read/understand.  The examiner recommends generally rewording/simplifying for clarity.  A number of recommendations to improve readability/clarity appear below.
Claim 1 is objected to because of the following informalities:
It is not clear which paragraphs (steps) (lines 9+) occur when the fetch instruction satisfies the barrier setting condition (line 8).  Before, the “add” paragraph was merged with the “when” condition of line 8.  Now there is separation.  If applicant only means for the “add” step to be performed in response to the condition of line 8, then lines 8-11 should be merged into a single paragraph as was done on May 25, 2021.  Otherwise, use of a colon and consistent indentation is requested.
Claim 2 is objected to because of the following informalities:
Indent the final two paragraphs to be in line with the 3rd to last paragraph.
In the last paragraph, line 1, “precedes after” is grammatically incorrect and must be reworded.
In the last paragraph, line 2, insert --execution-- after “barrier” for consistency.
In the 2nd to last line, “precedes before” is grammatically incorrect and must be reworded.
Claim 12 is objected to because of the following informalities:
Indent the 8th to last line (“when the barrier…”).
In the 7th to last line, insert --execution-- after “barrier” to match line 9.
In the 5th to last line, insert --execution-- after “barrier”.
In the 4th to last line, insert --execution-- after “barrier”.
In the 2nd to last line, insert --execution-- after “barrier”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-9, and 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, applicant has added the following new matter, for which support was not pointed out by applicant, and for which support could not quickly by found by the examiner given the lengthy specification:
Applicant now claims that multiple execution instructions are generated by decoding a fetch instruction.  On May 25, 2021, a singular execution instruction is generated by decoding a fetch instruction.  Paragraphs [0056] and [0067] seem to support generating one execution instruction per decoded fetch instruction.  The examiner does note FIG.9 where a branch instruction (JMP1 C) with the BBM attribute would cause generation of execution instructions JMP1 C and BA_FLW.  However, this multi-instruction generation does not seem to mesh with the subsequent limitation of the fetch instruction being changed to a barrier instruction.  As described, the fetch instruction is still JMP1 C, and BA_FLW is added.  JMP1_C is not changed.  Additionally, when these are the execution instructions, the execution instruction is not a memory access instruction as set forth in the 2nd to last paragraph.  Alternatively, FIG.11 shows B LOAD2 being changed into a barrier instruction (paragraphs [0120]-[0122]).  However, decoding B LOAD2 does not generate multiple instructions.  Please point to support for this combination of limitations.
In the 2nd to last paragraph, applicant claims executing the memory access instruction in a different order from a program order of the generated execution instructions.  Applicant has elected the BBM species, which corresponds to FIGs.9-12.  The examiner does not see where the generated instructions including a memory access instruction are executed out of order (i.e., in an order different from the way they appear in the program).  Neither FIG.10 nor FIG.12 show LOAD1 executing before LOAD2.  From FIGs.9-12, it appears that the LOADs could execute out of order with respect to the ADDs (paragraph [0111]), but the ADDs are not part of the generated execution instructions.
In the last paragraph, applicant claims that the memory access instruction (either LOAD in FIGs.9-10 or LOAD1 in FIGs.11-12) after the barrier instruction (either BA_FLW in FIGs.9-10 or LOAD2 in FIGs.11-12) cannot overtake the barrier instructions (up to this point the claim is supported), nor can it overtake a predetermined instruction of the execution instructions, the predetermined instruction preceding the barrier instruction.  At this point, it is believed applicant could only be referring to FIGs.9-10, because in FIG.11 the predetermined instruction before the barrier (LOAD2) is JMP1 C, and applicant has no support for generating JMP1 C in response to decoding the LOAD2 fetch instruction.  As such, JMP1 C is not of the execution instructions.  If applicant is referring to FIGs.9-10, then the predetermined instruction could be JMP1 C (BBM), which is generated when JMP1 C is fetched.  However, as explained above, this conflicts with the limitation of changing JMP1 C to a barrier instruction.
In claim 2, applicant has added the following new matter, for which support was not pointed out by applicant, and for which support could not quickly by found by the examiner given the lengthy specification:
Applicant now claims that the first instruction other than the memory access instruction is changed to the barrier execution instruction that subjects control for the first instruction and instructions after the first instruction.  By “other than a memory access instruction”, the examiner believes applicant is referring to FIGs.9-10, where the first instruction is the JMP1 C instruction.  Again, JMP1 C does not appear to be changed.  JMP1 C still exists and an explicit barrier instruction BA_FLW is added.  And, BA_FLW does not subject JMP1 X to barrier control.  JMP1 C can execute whenever.  BA_FLOW subjects the subsequent LOAD instructions to barrier control.  They must issue after BA_FLW, which issues after JMP1 C.
In the last paragraph, applicant has added that the memory access instruction precedes the barrier instruction.  In FIGs.9-12, the examiner does not see a memory instruction that precedes BA_FLW (barrier instruction in FIGs.9-10) or LOAD2 (barrier instruction in FIGs.11-12).
In claim 11, applicant claims that the predetermined execution instruction is designated with the barrier attribute.  However, parent claim 1 now sets forth that the predetermined execution instruction precedes the barrier execution instruction.  While FIGs.9-10 support the predetermined instruction being a branch JMP1 C that precedes the barrier instruction BA_FLW and is designated with attribute BBM, the examiner does not see support for the predetermined instruction being a memory access instruction, as the FIGs show a memory access instruction that is designated with the barrier attribute being changed to the barrier not instruction, not preceding the barrier instruction
Claim 12 is rejected for including new matter for similar reasons as claim 1.
All dependent claims are rejected due to their dependence on a claim lacking adequate written description.
 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-9, and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 1, last paragraph, “the memory access instruction after the barrier execution instruction”.  No such instruction after the barrier execution instruction was previously set forth.
In claim 2, lines 7-8 and 11-12, three instances of “the memory access instruction”.  Does this refer to the memory access instruction in “versus memory access instruction”, to the memory access instruction in the 2nd to last paragraph of claim 1, or to the memory access instruction after the execution instruction in the last paragraph of claim 1?
In claim 2, last paragraph, “the memory access instruction that precedes after the barrier instruction”.
In claim 2, last paragraph, “the barrier instruction after the branch instruction”.
In claim 2, last paragraph, “the branch instruction that precedes before the barrier execution instruction”.
In claim 12, last paragraph, “the memory access instruction after the barrier instruction”.  No such instruction after the barrier instruction was previously set forth.
Claim 2 is further indefinite because the metes and bounds of the claim cannot be determined given the grammatical mistakes in the last paragraph.
Claim 11 is indefinite because it is unclear how a single predetermined execution instruction can be all (multiple) instructions.
All dependent claims are rejected as indefinite due to their dependence on an indefinite claim.

Allowable Subject Matter
Claims 1-9 and 11-12 are allowed over the prior art.
The following includes analysis of the closest prior art and a statement of reasons for the indication of allowable subject matter:
Bright, “Microsoft’s compiler-level Spectre fix shows how hard this problem will be to solve”, February 14, 2018, 6 pages, has taught that a Microsoft compiler selectively inserts an LFENCE instruction after a branch to prevent speculative execution of subsequent loads.  This reduces vulnerability to at least Spectre attacks.  Bright recognizes that efficiently adding LFENCE instructions is only possible during run-time, but no runtime details are provided (see section titled “No guarantee” 2nd paragraph).
Piry et al., U.S. Patent No. 10,394,716, has taught inserting a barrier after a branch instruction.  However, the barrier allows for speculative execution of instructions after the barrier.  If mis-speculation occurs, the results written to cache are invalidated.  See FIGs.6A-B.
Arimilli et al., U.S. Patent Application No. 2007/0250668 A1, has taught a setting indicating either a strong ordering between memory operations, or a weak ordering between memory operations.  In response to a store instruction, if the setting indicates strong ordering, a barrier instruction is dynamically inserted to be executed before the store.  See FIG.5 and the description thereof.
Grisenthwaite et al., U.S. Patent Application Publication No. 2019/0205140 A1, has taught a compiler/programmer that adds a speculation barrier instruction to prevent a subsequent operation, appearing in program order after the speculation barrier instruction, that has an address dependency on an earlier instruction preceding the speculation barrier instruction in the program order, from speculatively influencing allocations of entries in a cache. This provides protection against speculative cache-timing side-channel attacks (abstract).  This includes disabling speculation for one direction of a branch instruction based on a setting in a control register (paragraph [0043]).
The prior art has not taught, alone or in combination, applicant’s combination of claimed steps.

Response to Arguments
On pages 10-11 of applicant’s response, applicant argues that paragraph [0111] and [0113]-[0114] show that the instructions queue in the input queue are not necessarily stored in the order of the entries RSA0 to RSA9, and that FIGs.9-10 are correct.
This is not clear or persuasive.  At the bottom right of FIG.9, is this the order of the instructions in the program?  If so, LOAD1 is after (younger) than LOAD2.  Therefore, why is LOAD1 indicated as being older than LOAD2 with RSA6_older_RSA0 = 1?  The examiner understands that IN_QUE may be storing instructions in a different order.  But the examiner’s question is why the older indication?  It seems contrary to the example code shown.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183